Citation Nr: 0419117	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals to low back injury, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1986 to 
April 1987.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2002, a 
statement of the case was issued in October 2002, and a 
substantive appeal was received in October 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran, in a February 2002 notice of disagreement, 
appears to be raising a claim for a total rating based on 
individual unemployability.  The Board refers this issue to 
the RO for appropriate action. 

The veteran testified before the undersigned Veterans Law 
Judge in January 2004.  At the hearing, the veteran stated 
that he was withdrawing his appeal of entitlement to an 
increased rating in excess of 40 percent for service-
connected cervical strain with degenerative changes.  As a 
result, the Board does not have jurisdiction over this issue. 
See 38 C.F.R. § 20.204.  During that same hearing, the 
veteran raised a claim of service connection for a thoracic 
spine disorder.  This issue has not been developed or 
adjudicated for appellate review.  The issue is therefore 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that his service-connected back disorder 
is more disabling than reflected in the 20 percent rating 
currently assigned.  He asserts that his service-connected 
back condition also involves some neurological symptoms.  
(See February 2002 notice of disagreement).  At the January 
2004 Board hearing, the veteran expressed his desire for a 
new examination and explained that his pain had worsened 
since his last VA examination in August 2000.  In order to 
more accurately reflect the current level of the veteran's 
disability, the Board believes that the veteran should be 
schedule for another VA examination.  During his Board 
hearing, the veteran testified that he received VA treatment 
every other month for his service-connected back disability.  
The Board finds that in order to fulfill its duty to assist, 
the RO must obtain his ongoing VA records because they are 
constructively of record and may contain information vital to 
the veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611 
(1992)

Moreover, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
the veteran's claim.  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002).  These laws and regulations also include notification 
provisions.  See  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The veteran has not been provided a VCAA letter with respect 
to the claim for an increased rating for his service-
connected back disorder.  The veteran should be given an 
appropriate VCAA letter with respect to his claim on appeal.  
After giving the veteran and his representative an 
appropriate opportunity to respond to the letter, the RO 
should readjudicate the claim.  Additionally, he has not been 
rated under the new criteria for rating spinal disabilities 
that became effective September 26, 2003.  See VAOPGCPREC 7-
2003 (November 19, 2003).


Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Provide the veteran with proper VCAA 
notice which is in compliance with 38 
C.F.R. § 3.159(b)(1):  In this regard, 
the following should be accomplished.

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a back disorder since July 2000.  
The RO should then contact the medical 
providers and obtain copies of all 
related medical records which are not 
already on file, including all VA 
outpatient treatment reports for the back 
from 2000 to the present.

3.  The RO should arrange for the veteran 
to undergo VA orthopedic and neurological 
examinations for the purpose of 
ascertaining the current nature and 
severity of his service-connected back 
disorder.   The claims file must be made 
available to the examiner for review.  
The examiner is asked to address the 
following:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right 
rotation), expressed in degrees.  

b)  State whether there is any 
associated neurological deformities 
associated with the service-
connected back disorder.

c)  State whether the veteran 
experiences muscle spasms, listing 
of whole spine to opposite side, 
positive Goldthwite's sign, 
narrowing or irregularity of joint 
space, and/or abnormal mobility on 
forced motion.  

d)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected back disorder and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  Finally, the 
examiner should express an opinion 
on whether pain could significantly 
limit functional ability during 
flare-ups or when the back is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

3.  After completion of the above, the RO 
should  review the expanded record, 
considering the veteran's claim for an 
increased rating for residuals of a low 
back injury under both the old and 
revised rating criteria for disabilities 
of the spine.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. Osborne
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




